Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Gothlin (US 20180011551), Feit (US 20180136902), and Would (US 20060086022), either alone or in combination, fail to expressly or inherently disclose or make obvious the amended features of independent claim 1, regarding changing a display size of the related information on the display section to a smaller size and maintaining a display size of the unrelated information on the display section. In particular, Applicant continues, Feit fails to teach such a limitation and instead teaches both applications change size. Applicant further continues that Nesbitt does not cure the claim 1 deficiencies of Gothlin, Feit, and Would. Because of this deficiency, Applicant argues Gothlin, Feit, and Would no longer render independent claim 1 obvious. 
However, in particular, Would teaches prioritizing a display using available space based on a determined hierarchy of the display elements and that the displayed elements may be re-sized for better viewing or prioritizing ([0053]-[0058]). This must include the case in which, when priority has changed, certain elements are made smaller and other elements remain the same size. Gothlin teaches a display that transitions what is displayed based on a driving mode switch and therefore is a change in the priority of display elements and Feit teaches displaying simultaneously driving related and driving unrelated information. By the combination of these three references, this limitation is reasonably taught and would have been obvious to one of ordinary skill in the art before the effective filing date of the application. 
Additionally, this newly amended language of independent claim 1 is quite broad, it is unclear if the related information is now smaller than the unrelated information or if the related information is merely smaller than it was before. Both of these interpretations read upon this claim and both are individual and necessary cases of the combination of Gothlin, Feit, and Would. Under the case in which it is smaller than previously, all that would be required to read upon this limitation is for a single pixel of the display that previously showed the related information to no longer show the related information and show anything else instead, as this results in the related information being smaller. This is very broad.
As such, the combination of Gothlin, Feit, and Would teaches each and every limitation of independent claim 1 and these arguments are unpersuasive.  
Applicant argues independent claims 8 and 9 have been amended to recite similar features as independent claim 1 and therefore the same arguments apply. 
This argument is unpersuasive for the same reasons as given above.
In regards to new claims 19, 20, and 21, it is unclear if the display is mounted on a windshield, projected on a windshield, or by some other means and as such a suitable interpretation has been taken to reject these claims. A number of references have been found that read upon different interpretations of this claim, of which the “mounted on a windshield” interpretation has been used for the rejection. Other references have been included in the conclusion section which would read upon alternative interpretations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin et al. (US 20180011551) in view of Feit et al. (US 20180136902) and Would et al. (US 20060086022).
In regards to claim 1, Gothlin teaches a vehicle display device comprising: ([0031] multimode screen device.)
a switch section configured to switch a vehicle between automated driving and manual driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may be a switch.)
a display section capable of displaying information related to driving assistance and information unrelated to driving assistance on a display region ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings), and 
Gothlin also teaches control unit 16 controls display unit ([0036]). The display unit can transition between different display states when switching between manual and automatic display modes and vice versa ([0031]). The automatic display state focuses on multimedia information, making the vehicle information less visible or removed ([0034]). The different display modes focus on different information, driving related in manual ([0039]) and multimedia in automatic ([0040]). 
Gothlin does not teach:
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;
a controller that, in a case in which manual driving has been switched to automated driving by the switch section, controls so as to change a display size of the related information on the display section to a smaller size and maintain a display size of the unrelated information on the display section. 
However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). Applications can be set to run in a widget mode to be more compact or to take up a different amount of screen area ([0044]). 
Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). Would also teaches displayed elements may be re-sized for better viewing or prioritizing ([0053], [0057]). In the case where the information changes priority, certain elements may be re-sized while other elements maintain their size. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of GothIin, by incorporating the teachings of Feit and Would, such that the display may display applications in two different display regions that may show applications related to both vehicle information and entertainment, and when a transition from manual to automatic control occurs, the display of elements is adjusted which includes the case of driving related information is made smaller and driving unrelated information remains the same size. This includes the cases in which the application of related information is merely scaled or switched to run into a widget mode, both of which results in the related information being smaller. 
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]), of which scaling information is a necessary part. 

In regards to claim 2, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that display is divided into sections and when the display switches from a manual mode to an automatic mode, multimedia information is displayed on the larger section of the display and vehicle settings and related information may be displayed on the second, smaller zone and vice versa.
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 5, Feit teaches a first and second display zone that can display applications ([0037]) which may be of unequal size (Fig 2). The applications running on each display zone may be swapped based on a user command ([0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that the vehicle display is divided into at least two sections and applications can be moved to display on either display zone.
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. One of ordinary skill in the art would have also recognized being able to swap applications between different size windows promotes readability and the ease of use of both displays as the zones are neither cluttered, nor are the applications too small to use. This means it would be both safer and more comfortable for the driver.

In regards to claim 6, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein:
the display section comprises a touch panel that comprises the display region, and that outputs designating information designating a touched location; ([0034] display screen may be a touch screen suitable for interaction with the driver.) and
Feit also teaches the selection of one of the display zones through a touch display device may send an application to run in the background ([0067]). As such, one of ordinary skill in the art would have understood that this may interrupt the display of information. This application could display vehicle related information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the vehicle display of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that the display includes zones and selecting one of them may cause it to run in the background, thereby interrupting its display.
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes. One of ordinary skill in the art would have also recognized being able to cause an application to run in the background promotes readability and the ease of use of both displays as the display is less cluttered. This means it would be both safer and more comfortable for the driver.

In regards to claim 7, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein:
in a case in which automated driving has been switched to manual driving by the switch section, the controller controls so as to change a display state of the related information on the display section such that the related information during manual driving is more visible than the related information during automated driving. ([0039] in the first operational mode, which is associated with manual driving, the display screen shows status of the vehicle and other vehicle related information. [0040] in the second operational mode, which is associated with automatic mode, the display shows multimedia information. [0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire.)

In regards to claim 8, Gothlin teaches a vehicle display method comprising: ([0002])
displaying, by a display section, information related to driving assistance and information unrelated to driving assistance on a display region, ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings)
determining whether or not a switch section has switched manual driving to automated driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may happen when a determination has been made that a switch section has been switched.) and 
Gothlin also teaches a display unit can transition between different display states when switching between manual and automatic display modes and vice versa ([0031]). The automatic display state focuses on multimedia information, making the vehicle information less visible or removed ([0034]).
Gothlin does not teach:
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;
in a case in which the switch section has switched manual driving to automated driving, controlling so as to change a display size of the related information on the display section to a smaller size and maintain a display size of the unrelated information on the display section. 
However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). Applications can be set to run in a widget mode to be more compact or to take up a different amount of screen area ([0044]). 
Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). Would also teaches displayed elements may be re-sized for better viewing or prioritizing ([0053], [0057]). In the case where the information changes priority, certain elements may be re-sized while other elements maintain their size. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, by incorporating the teachings of Feit and Would, such that the method includes steps in which the display may display applications in two different display regions that may show applications related to both vehicle information and entertainment, and when a transition from manual to automatic control occurs, the display of elements is adjusted which includes the case of driving related information is made smaller and driving unrelated information remains the same size. This includes the cases in which the application of related information is merely scaled or switched to run into a widget mode, both of which results in the related information being smaller. 
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]), of which scaling information is a necessary part.

In regards to claim 9, Gothlin teaches a non-transitory storage medium storing a program that causes a computer to execute a vehicle display processing, the processing comprising: ([0062])
displaying, by a display section, information related to driving assistance and information unrelated to driving assistance on a display region, ([0034] may display multimedia information such as videos or music. [0035] display may also be used for route planning, commands or other vehicle related settings.)
determining whether or not a switch section has switched manual driving to automated driving; ([0028] an autonomous vehicle that can transition between a manual and autonomous driving mode and vice versa based on the driver's desire. One of ordinary skill would have recognized this may happen when a determination has been made that a switch section has been switched.) and 
Gothlin also teaches a display unit can transition between different display states when switching between manual and automatic display modes and vice versa ([0031]). The automatic display state focuses on multimedia information, making the vehicle information less visible or removed ([0034]).
Gothlin does not teach: 
the display section simultaneously displays both the information related to driving assistance and the information unrelated to driving assistance during manual driving and automated driving;
in a case in which the switch section has switched manual driving to automated driving, controlling so as to change a display size of the related information on the display section to a smaller size and maintain a display size of the related information on the display section. 
However, Feit teaches a vehicle display that may be operable on autonomous or manual system that may be used to enhance the vehicle, driving, or safety ([0033]). The display may include a first and second display region ([0037]), which may be of different sizes and display applications in different modes or sizes ([0041]). The display includes applications, such as map or route information, which is information related to driving assistance, and entertainment applications, which is information unrelated to driving assistance, displayed simultaneously (Fig 4), and which may be displayed in both an automatic and manual mode. Applications running on the first and second display zone may be swapped between the first and second display zones ([0068]) and the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). Applications can be set to run in a widget mode to be more compact or to take up a different amount of screen area ([0044]). 
Would teaches just that, specifically Would explains prioritizing a display using available space based upon a determined hierarchy ([0054]-[0058]). The display may then be ordered based upon prioritizing such that display starts in either the top right, top left, bottom right, or bottom left ([0132]-[0135]). Would also teaches displayed elements may be re-sized for better viewing or prioritizing ([0053], [0057]). In the case where the information changes priority, certain elements may be re-sized while other elements maintain their size. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display processing of Gothlin, by incorporating the teachings of Feit and Would, such that the display may display applications in two different display regions that may show applications related to both vehicle information and entertainment, and when a transition from manual to automatic control occurs, the display of elements is adjusted which includes the case of driving related information is made smaller and driving unrelated information remains the same size. This includes the cases in which the application of related information is merely scaled or switched to run into a widget mode, both of which results in the related information being smaller. 
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]). Further, as one of ordinary skill would have recognized, different display zones allow for more information to be presented to the user while still being organized and readable, such that the driver is not overwhelmed by the information. Still further, the motivation to prioritize information display in such an order is that, as acknowledged by Would, it allows for a better view of information ([0053]) and improves the display ([0004]), of which scaling information is a necessary part.

In regards to claim 10, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein the information related to driving assistance comprises a plurality of items of information, ([0035] display may also be used for route planning, commands or other vehicle related settings, which necessarily includes a plurality of items of information.)
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]) and by being able to transition an application to a non-visible state, allows for the display to be less cluttered.

In regards to claim 12, Gothlin, as modified by Feit and Would, teaches the vehicle display method of claim 8, wherein the information related to driving assistance comprises a plurality of items of information, ([0035] display may also be used for route planning, commands or other vehicle related settings, which necessarily includes a plurality of items of information.)
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]) and by being able to transition an application to a non-visible state, allows for the display to be less cluttered.

In regards to claim 14, Gothlin, as modified by Feit and Would, teaches the non-transitory storage medium of claim 9, wherein the information related to driving assistance comprises a plurality of items of information, ([0035] display may also be used for route planning, commands or other vehicle related settings, which necessarily includes a plurality of items of information.)
Feit teaches that an application may be sent to run in the background, thereby transitioning from a displayed state to a not displayed state ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display instructions of Gothlin, as already modified by Feit and Would, by further incorporating the teachings of Feit, such that applications may be switched between displayed and nondisplayed states.
The motivation to do so is that, as acknowledged by Feit, such a display may be used to enhance the vehicle, driving, or safety ([0033]) and by being able to transition an application to a non-visible state, allows for the display to be less cluttered.

In regards to claim 16, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, such that the related information is reduced in surface area during automated driving than during manual driving. 
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 17, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, such that the related information is reduced in surface area during automated driving than during manual driving. 
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

In regards to claim 18, Feit teaches applications running on the first and second display zone may be swapped between the first and second display zones ([0068]). Additionally, the first and second zones of the display device may be unequal in size, for example the first zone may be larger than the second zone (Fig 2). As such, this limitation is merely a case of Feit, in which the related information is initially in the larger zone and is switched to the smaller zone. This is reducing surface area in such a manner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display processing of Gothlin, as already modified by Feit and Would, such that the related information is reduced in surface area during automated driving than during manual driving. 
The motivation to do so is that, as acknowledged by Feit, distinct display zones may allow for a tactile division ([0038]) which one of ordinary skill in the art would have recognized would allow for the driver to better orient themselves in relation to the screen. This allows the driver to behave more safely in particular during manual driving modes.

Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin, in view of Feit and Would, in further view of Nesbitt (US 20150106011).
In regards to claim 11, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1, wherein the information related to driving assistance comprises at least one of:
information about a speed of the vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin, as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the type of point of interest and showing distance or travel time to them, where points of interest include service areas ([0040], Fig 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display device of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a manual and autonomous driving state, information regarding points of interest around the vehicle may be displayed including the distances or travel time to them, where points of interest include service areas.
The motivation to do so is that, as acknowledged by Nesbitt, displaying point of interest information may be helpful for a user ([0005]). One of ordinary skill would have recognized this improves the comfort of the driver and passengers of a vehicle.

In regards to claim 13, Gothlin, as modified by Feit and Would, teaches the vehicle display method of claim 8, wherein the information related to driving assistance comprises at least one of:
information about a speed of a vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin, as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the type of point of interest and showing distance or travel time to them, where points of interest include service areas ([0040], Fig 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display method of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a manual and autonomous driving state, information regarding points of interest around the vehicle may be displayed including the distances or travel time to them, where points of interest include service areas.
The motivation to do so is that, as acknowledged by Nesbitt, displaying point of interest information may be helpful for a user ([0005]). One of ordinary skill would have recognized this improves the comfort of the driver and passengers of a vehicle.

In regards to claim 15, Gothlin, as modified by Feit and Would, teaches the non-transitory storage medium of claim 9, wherein the information related to driving assistance comprises at least one of:
information about a speed of a vehicle, ([0035] driving command shown on display may be related to a speed of the vehicle.)
or
information about lane keeping of the vehicle, ([0035] driving command shown on display may be related to changing lanes or road markings with respect to a current route.) and
Gothlin as modified by Feit and Would, does not teach:
information about an amount of fuel remaining in the vehicle,
the information unrelated to driving assistance comprises at least one of:
information regarding a distance from the vehicle to a nearest service area,
information regarding an operational state of various facilities at the service area, or
information regarding any souvenirs available at the service area.
However, Nesbitt teaches the display may be adjusted based upon a user input to show information about the points of interest around a vehicle, divided into different regions based on the type of point of interest and showing distance or travel time to them, where points of interest include service areas ([0040], Fig 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the display instructions of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Nesbitt such that upon user input, for example when switched between a manual and autonomous driving state, information regarding points of interest around the vehicle may be displayed including the distances or travel time to them, where points of interest include service areas.
The motivation to do so is that, as acknowledged by Nesbitt, displaying point of interest information may be helpful for a user ([0005]). One of ordinary skill would have recognized this improves the comfort of the driver and passengers of a vehicle.

Claims 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gothlin, in view of Feit and Would, in further view of Smeyers (US 20160277671).
In regards to claim 19, Gothlin, as modified by Feit and Would, teaches the vehicle display device of claim 1.
Gothlin, as modified by Feit and Would, does not teach: 
wherein the display section is position on a windshield of the vehicle. 
However, Smeyers teaches a display device integrated into the rear-view mirror of the a vehicle by an adjustable or pivotal mount ([0025]) that displays at least a rearward view of the vehicle ([0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle display device of Gothlin, as already modified by Feit and Would, by incorporating the teachings of Smeyers, such that the display is mounted on a windshield and integrated into a rear view mirror. 
The motivation to do so is that, as acknowledged by Smeyers, a rear view mirror display allows for improved rear view ([0004], [0005]). 
 
In regards to claim 20, Gothlin, as modified by Feit and Would, teaches the vehicle display method of claim 8. wherein the display section is position on a windshield of the vehicle.
Claim 20 recites a method having substantially the same features of claim 19 above, therefore claim 20 is rejected for the same reasons as claim 19. 

In regards to claim 21, Gothlin, as modified by Feit and Would, teaches the non-transitory storage medium device of claim 9.
Claim 21 recites a non-transitory storage medium device having substantially the same features of claim 19 above, therefore claim 21 is rejected for the same reasons as claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20180093631) teaches a vehicle with a display that prompts a driver to switch between manual and automatic driving modes.
Gearhart et al. (US 20150204688) teaches identifying points of interest along or nearby a route of a vehicle and determining the distance and travel times to them.
Polidi et al. (US 20020138196) teaches displaying points of interest around a vehicle based upon user preferences.
Nakashima (US 10521079) teaches shifting applications on a display area in a vehicle. 
Lee et al. (US 20160311323) teaches a vehicle display on a windshield that transitions the displayed information based on whether the vehicle is in an autonomous driving mode or not. 
Park (US 20150134141) teaches a heads up display on a vehicle windshield. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661